United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                                 January 4, 2007

                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                       No. 06-20147
                                     Summary Calendar


                                     DEBRA VILLAREAL,

                                                                    Plaintiff-Appellant,

                                            VERSUS


                               DUKE ENERGY CORPORATION.
                                                                    Defendant-Appellee.



                 Appeal from the United States District Court
                      for the Southern District of Texas
                                         (H-04-2481)
Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

       Plaintiff Debra Villareal, a Hispanic woman, appeals the

district court’s order granting summary judgment on her Title VII

claims      in    favor      of    her     employer,        Duke     Energy      Corporation

(“Defendant”). Villareal alleges the Defendant violated Title VII,

42 U.S.C. § 2000e-2, by discriminating against her on the basis of

sex and national origin. Villareal claims that she was forced to

resign after the Defendant found that she violated its Code of

Business Ethics by failing to report a co-worker’s misconduct to a


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
supervisor. Villareal denies that her actions violated Defendant’s

Code of Business Ethics, and claims that she was forced to resign

while two white employees who engaged in similar conduct were not

disciplined.

     The     district   court   concluded   that   Villareal   failed   to

establish a prima facie case of discrimination based on disparate

discipline because (1) she could not show that the white employees

were treated more favorably under “nearly identical circumstances,”

see Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1090 (5th Cir.

1995), and (2) she failed to show that she did not violate the Code

of Business Ethics.      The district court also found that, even if

Villareal had established a prima facie case of discrimination, she

failed to rebut Defendant’s legitimate non-discriminatory reason

for forcing her resignation.

     After careful review of the briefs and the record, we agree

with the district court that Villareal has failed to present

evidence sufficient to establish a prima facie case under Title

VII, or raise a genuine issue that she was forced to resign for a

reason other than her violation of Defendant’s Code of Business

Ethics.     Accordingly, we affirm.

AFFIRMED.




                                      2